PER CURIAM.
Appellants, L. Wayne Leroux, Barbara L.J. Leroux, Russell J. Mahy, Carolyn R. Mahy, Mike Milvain, and Sheila Miller, who were plaintiffs in the trial court,' appeal the trial court’s entry of final summary judgment in favor of Appellees, Nynex Worldwide Services Group, Inc., f/k/a Nynex Informations Solutions Group, Inc. (ISG), and Leroux, Pitts & Associates, Inc. (LPA), defendants in the trial court. The appellants argue that there were genuine issues of material fact regarding the parties’ intent in entering two agreements and that the trial court erred in concluding that the appellants were not entitled to certain payments under the agreements. We agree and reverse.
The relevant portions of the two agreements at issue in this ease involve section 4 of the Management and Earnout Agreement and the Key Employment Compensation Plan for the year 1991. Having thoroughly reviewed the affidavits and depositions involved in this two-year litigation, the briefs filed, and hearing answers to questions propounded by the court during oral argument, we conclude that there are material issues of fact involving both of the above-listed agreements which cannot be resolved by summary judgment. See Snyder v. Cheezem Dev. Corp., 373 So.2d 719 (Fla. 2d DCA 1979).
We reverse and remand this matter for further proceedings in the trial court.
SCHOONOVER, A.C.J., and PARKER and WHATLEY, JJ., concur.